Title: To John Adams from Aaron Clark, 16 February 1820
From: Clark, Aaron
To: Adams, John


				
					Dear Sir.
					State of New York. Albany Feby: 16. 1820.
				
				Please permit me the honor of enclosing you my prospectus for a most useful and necessary work.I have spent too much upon it and can only hope to print it without great loss. I should be very much gratified indeed by the aid of a recommendation from you: and I should be still more so, by receiving it soon.Ever your friend / indeed & very Huml. / st. 
				
					Aaron ClarkClerk of Assembly
				
				
					P.S. If Mr. Adams should think it consistent & proper for him to afford me any revolutionary papers for my last volume, I would even go to the town of Mr. Adams’ residence and copy them there—Pardon this liberty—my father was a soldier of the revolution and knew and loved you well. He is no more.
				
			Aaron Clark.